PER CURIAM.
The adjudication of delinquency under review is affirmed upon a holding that (1) the juvenile has not preserved for appellate review the denial of his motion to suppress certain physical evidence based on fourth amendment grounds because he did not object to the admission of the evidence when it was offered by the state at the trial of this cause, Bonham v. State, 450 So.2d 269 (Fla. 3d DCA 1984); (2) the motion to suppress was properly denied, in any event, because the police had reasonable suspicion to stop the appellant in this case, which stop, in turn, led to the seizure of the subject evidence, State v. Tamer, 449 So.2d 890 (Fla. 3d DCA 1984); State v. Lawson, 446 So.2d 202 (Fla. 3d DCA), pet. for review denied, 453 So.2d 44 (Fla.1984); and (3) the trial court committed no error in admitting in evidence, over objection at trial, the juvenile’s confession because, in our view, the juvenile’s Miranda waiver of counsel was not required to be in writing, State v. Cartwright, 448 So.2d 1049 (Fla. 4th DCA 1984); In re H.D., 443 So.2d 410 (Fla. 4th DCA 1984); see Jordan v. State, 334 So.2d 589 (Fla.1976); contra S.L.W. v. State, 445 So.2d 586 (Fla. 1st DCA 1983).
Affirmed.